Case 2:19-cr-00063-LGW-BWC Document 47 Filed 08/25/20 Page 1 of 6



                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 9:35 am, Aug 25, 2020
Case 2:19-cr-00063-LGW-BWC Document 47 Filed 08/25/20 Page 2 of 6
Case 2:19-cr-00063-LGW-BWC Document 47 Filed 08/25/20 Page 3 of 6
Case 2:19-cr-00063-LGW-BWC Document 47 Filed 08/25/20 Page 4 of 6
Case 2:19-cr-00063-LGW-BWC Document 47 Filed 08/25/20 Page 5 of 6
Case 2:19-cr-00063-LGW-BWC Document 47 Filed 08/25/20 Page 6 of 6
